DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Applicant is advised that should claim 10 be found allowable, claim 20 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation, “a TS7 of less than 15.50 as measured according to the Emtec Test Method” in lines 16-17. The value 15.50 is unclear as there is no unit for this value. In view of page 77, lines 14-29, it is clear the Emtec Test Method reports TS7 values with the unit dB V2 rms. 
Regarding dependent claims 12-19, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 recites the limitation, “the multi-ply fibrous structure further exhibits a Bending  Modulus of less than 10.00 [(mg*cm.g/mils3] as measured according to the Flexural Rigidity and Bending Modulus Test Method” in lines 2-3. Claim 4 depends from claim 1. Claim 1 requires the multi-ply fibrous structure further exhibits a Bending  Modulus of less than 10.00 [(mg*cm.g/mils3] as measured according to the Bending Modulus Test Method. Therefore, claim 4 is in improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Claim 15 recites the limitation, “the multi-ply fibrous structure further exhibits a TS7 of less than 17.0 dB V2 rms as measured according to the Emtec Test Method” in lines 2-3. Claim 15 depends from claim 11. Claim 11 requires the multi-ply fibrous structure exhibits a TS 7 of less than 15.50. Claim 15 includes a broader range than the claim from which it depends. Therefore, claim 15 is in improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-10, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,338,544B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and patent claims disclose a multi-ply fibrous structure comprising a first ply comprising: a plurality of wood pulp fibers and a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic meltblown filaments, and mixtures thereof, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, polyhydroxyalkanoate thermoplastic meltblown filaments, polylactic acid thermoplastic meltblown filament, and mixtures thereof, wherein the plurality of thermoplastic meltblown filaments exhibit a length of greater than or equal to 5.08 cm, wherein a first portion of the plurality of wood pulp fibers are in the form of a first wet laid fibrous structure and a second portion of the plurality of wood pulp fibers are commingled together with a portion of the thermoplastic meltblown filaments in the form of a coform fibrous structure; and a second ply comprising a second wet laid fibrous structure comprising a plurality of wood pulp fibers associated with the first wet laid fibrous structure such that the multi-ply fibrous structure exhibits a Low Load Wet Resiliency of greater than 0.95 as measured according to the Wet and Dry Compressive Modulus Test methods and a Bending Modulus of less than 10.00 [(mg*cm.g)/mils3 as measured according to the Bending Modulus Test Method. 
Given the second ply comprising a second wet laid fibrous structure is associated with the first ply comprising a first wet laid fibrous structure, given the portion of the thermoplastic meltblown filaments in the form of the coform fibrous structure are spun from a die and directly laid ontop of the second wet laid fibrous structure, and given the present multi-ply fibrous structure and the mutli-ply fibrous structure of the patent claims both exhibit a Low Load Wet Resiliency of greater than 0.95 as measured according to the Wet and Dry Compressive Modulus Test methods and a Bending Modulus of less than 10.00 [(mg*cm.g)/mils3 as measured according to the Bending Modulus Test Method, it follows that the portion of the thermoplastic meltblown filaments in the form of the coform fibrous structure are spun form a die and directly laid on top of the first wet laid fibrous structure. 
Given that the structure and material of the patent claims is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the multi-ply fibrous structure of the patent claims would inherently exhibit a TS7 of less than 17.0 dB V2 rms as measured according to the Emtec Test Method, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,338,544B2, as discussed in claim 1 above, and further in view of Barnholtz et al. (US 2013/0302566) (Barnholtz). Patent ‘544 requires all of the claimed features of claim 1 above, however does not further claim the polyolefin thermoplastic meltblown filaments are selected from the group consisting of polypropylene, polyethylene, and mixtures thereof. 
With respect to the difference, Barnholtz teaches a coformed fibrous structure comprising polypropylene meltblown filaments. The coformed fibrous structure is used in a multi-ply tissue product. See, e.g., abstract and paragraphs [0019] and [0100-0101] and FIG. 5. 
Barnholtz and Patent ‘544 are analogous art as they are both drawn to multi-ply fibrous structures. 
	In light of the disclosure of Barnholtz, it therefore would have been obvious to one of ordinary skill in the art to use polypropylene filaments as the polyolefin meltblown thermoplastic filaments of Patent ‘544, in order to form a multi-ply fibrous structure comprising a co-formed fibrous structure for a sanitary tissue product with predictable success, as Barnholtz teaches polypropylene filaments are suitable for use in a co-formed fibrous structure for a sanitary tissue product, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960), and thereby arrive at the claimed invention.
Claims 11-12 and 14-16,  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,338,544B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and patent claims disclose a multi-ply fibrous structure comprising a first ply comprising: a plurality of wood pulp fibers and a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic meltblown filaments, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, and mixtures thereof, wherein the plurality of thermoplastic meltblown filaments exhibit a length of greater than or equal to 5.08 cm, wherein a first portion of the plurality of wood pulp fibers are in the form of a first wet laid fibrous structure and a second portion of the plurality of wood pulp fibers are commingled together with a portion of the thermoplastic meltblown filaments in the form of a coform fibrous structure; and a second ply comprising a second wet laid fibrous structure comprising a plurality of wood pulp fibers associated with the first wet laid fibrous structure such that the multi-ply fibrous structure exhibits a Low Load Wet Resiliency of greater than 0.95 as measured according to the Wet and Dry Compressive Modulus Test methods and a TS7 of less than 17.0 dB V2 rms as measured according to the Emtec Test Method. 
Given the second ply comprising a second wet laid fibrous structure is associated with the first ply comprising a first wet laid fibrous structure, given the portion of the thermoplastic meltblown filaments in the form of the coform fibrous structure are spun from a die and directly laid ontop of the second wet laid fibrous structure, and given the present multi-ply fibrous structure and the mutli-ply fibrous structure of the patent claims both exhibit a Low Load Wet Resiliency of greater than 0.95 as measured according to the Wet and Dry Compressive Modulus Test methods and a TS7 of less than 17.0 dB V2 rms as measured according to the Emtec Test Method, it follows that the portion of the thermoplastic meltblown filaments in the form of the coform fibrous structure are spun form a die and directly laid on top of the first wet laid fibrous structure. 
Given that the structure and material of the patent claims is substantially identical to the structure and material as used in the present invention, as set forth above, it is clear that the multi-ply fibrous structure of the patent claims would inherently exhibit a Bending Modulus of less than 10.00 [(mg*cm.g)/mils3 as measured according to the Bending Modulus Test Method, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
Claim 13 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,338,544B2, as discussed in claim 11 above, and further in view of Barnholtz et al. (US 2013/0302566) (Barnholtz). Patent ‘544 requires all of the claimed features of claim 1 above, however does not further claim the polyolefin thermoplastic meltblown filaments are selected from the group consisting of polypropylene, polyethylene, and mixtures thereof. 
With respect to the difference, Barnholtz teaches a coformed fibrous structure comprising polypropylene meltblown filaments, polylactic acid meltblown filaments, or polyhydroxyalkanoate meltblown filaments. The coformed fibrous structure is used in a multi-ply tissue product. See, e.g., abstract and paragraphs [0019], [0047], and [0100-0101], claims 1 and 5-6, and FIG. 5. 
Barnholtz and Patent ‘544 are analogous art as they are both drawn to multi-ply fibrous structures. 
	In light of the disclosure of Barnholtz, it therefore would have been obvious to one of ordinary skill in the art to use polypropylene filaments as the polyolefin meltblown thermoplastic filaments, polylactic acid meltblown filaments, or polyhydroxyalkanoate meltblown filaments as the filaments of the co-form fibrous structure of Patent ‘544, in order to form a multi-ply fibrous structure comprising a co-formed fibrous structure for a sanitary tissue product with predictable success, as Barnholtz teaches polypropylene filaments, polylactic acid filaments, and polyhydroxyalkanoate filaments are suitable for use in a co-formed fibrous structure for a sanitary tissue product, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960), and thereby arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789